PETERSON, Justice
(dissenting).
The issue is whether claimant sustained his burden of proving that his 1966 work-related injuries were a substantial contributing factor in his present health problem. The affirmative findings by the Workers’ Compensation Court of Appeals are based upon the medical opinion of Dr. William S. Pollard. That opinion evidence would support the finding if, but only if, the opinion was based upon an adequate factual foundation. Zappa v. Charles Manufacturing Co., 260 Minn. 217, 109 N.W.2d 420 (1961). I think it was not and accordingly would reverse.
The critical foundational fact for Dr. Pollard was that employee suffered pain radiating into his left leg at the time he suffered his 1966 injury. Dr. Pollard considered that significant because the employ*523ee “had the left sciatica which takes us out of the vagaries of back strain into a nerve compression phenomenon arising in the back.”
It was not established, however, that employee suffered a pain radiating into the left leg at the time of this 1966 injury. Dr. Pollard’s understanding that it was so is refuted by employee’s own testimony and has little or no support in his medical records.
Employee testified that his back never felt the same after the 1966 injury and that he had a constant “nagging pain.” He did testify that he had pains in his left leg for periods of time in the last few years — but he denied having such pain in 1966.
The records of employee’s hospitalization in June 1966 expressly disclaim the existence of pain radiating into his legs. The only mention of left leg pain appears in the letter from Dr. Bardon which summarized employee’s complaints of “multiple aches and pains, a peculiar sensation in his hands, pain in the left arm and leg and a numb feeling for the past few weeks,” but the doctor reported that his examination was “essentially negative, as far as any organic disease was concerned.” The isolated reference to “pain in the left arm and leg and a numb feeling” — even assuming the numbness pertained to the leg — taken in the full context of the evidence is not a sufficient substantiation for Dr. Pollard’s assumption that employee had in fact had pain radiating into his left leg with the onset of his back pain in 1966.